Citation Nr: 0937342	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee disability.

2.  Entitlement to a rating in excess of 10 percent for right 
knee disability.  

3.  Entitlement to an effective date prior to January 15 
1997, for the award of service connection for left knee 
disability.

4.  Entitlement to an effective date prior to August 6, 2002, 
for the award of service connection for right knee 
disability.

5.  Entitlement to service connection for right hip 
disability.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who in pertinent part, the 
appellant had service with the Texas Army National Guard from 
December 1979 to December 1981.  The appellant's inclusive 
dates of service with the Army National Guard (ARG) are from 
May 28, 1980 to May 16, 1981.  For purposes of Department of 
Veterans Affairs (VA) disability compensation, the appellant 
was in an active duty for training status from June 14, 1980 
to June 28, 1980.  The appellant was in an inactive status 
with the Army Reserve National Guard (ARNG) from May 17, 1981 
to December 11, 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A Board Videoconference 
Hearing was held in May 2009; a transcript of the hearing is 
of record.  

As will be explained in the Remand section below, it is 
necessary for the RO to attempt to obtain outstanding Social 
Security records, which may contain non-VA medical 
documentation pertinent to the Veteran's claims.  This 
medical documentation, however, is not pertinent to the 
Veteran's claims for earlier effective dates for service 
connection for left and right knee disability as a medical 
report, in and of itself, may only constitute a claim for 
increase or a claim to reopen when compensation has been 
previously disallowed for the reason that the service 
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b).  Thus, in the instant case, the information from 
the records could not constitute an earlier original claim 
for service connection or a claim to reopen any previous 
denials of service connection, which, as in the instant case, 
were not based on knee disability being noncompensable.  Id.  
Accordingly, as the information in the outstanding Social 
Security records could not constitute earlier claims than 
those, which are already of record, they are not pertinent 
and to the Veteran's claims for earlier effective dates and 
these claims may be decided without review of these records.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The issues of entitlement to service connection for right hip 
disability, entitlement to a rating in excess of 10 percent 
for left knee disability, entitlement to a rating in excess 
of 10 percent for right knee disability and entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU) are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for left knee disability 
in July 1982; the Veteran was advised of his appellate 
rights, and did not file a substantive appeal.

2.  The Veteran's claim to reopen the claim of service 
connection for left knee disability was received on December 
10, 1996; there are no earlier communications of record 
following the July 1982 denial, which constitute a claim to 
reopen.

3.  In an August 2000 Motion for Joint Remand, the Veteran 
withdrew his appeal for service connection for right knee 
disability and the appeal was subsequently dismissed by a 
September 2000 order of the Court of Appeals for Veteran's 
Claims (Court), thus constituting a final denial of the 
claim. 

4.  At an August 6, 2002 private medical examination the 
Veteran's left knee disability was found to have been 
aggravated by service and the Veteran's right knee disability 
was found to be secondary to the service-connected left knee 
disability.

5.  The August 6, 2002 medical examination finding was 
determined by the RO to be a claim to reopen the Veteran's 
claim for service connection for right knee disability; there 
are no earlier communications of record following the 
September 2000 dismissal, which constitute a claim to reopen.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of 
December 10, 1996 (but no earlier) for the award of service 
connection for left knee disability are met.  38 U.S.C.A. §§ 
1131, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2008).

2.  The criteria for entitlement to an effective date prior 
to August 6, 2002 for the award of service connection for 
right knee disability are not met.  38 U.S.C.A. §§ 1131, 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claims for earlier effective dates 
for left and right knee disability, the Board notes that the 
claim stems from an initial grant of service connection by 
the RO.   In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. 473, 490-91.  In the instant case 
service connection for left and right knee disability was 
granted by the January 2003 rating decision.  Accordingly, 
VCAA notice regarding the Veteran's subsequent claims for 
earlier effective dates was not required because the purpose 
the notice was intended to serve has been fulfilled.  
Dingess, 19 Vet. App. 473, 490-91.  The Board notes, however, 
that the Veteran was provided with the text of the regulatory 
provision governing the assignment of effective dates for 
grants of service connection (i.e. 38 C.F.R. § 3.400(b)(2)) 
in a May 2005 statement of the case, along with an 
explanation of how the RO assigned the applicable effective 
dates under the regulation.  Additionally a March 2006 letter 
explained generally how VA assigns effective dates.      

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  The Veteran has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

A July 1982 rating decision from the Houston RO denied 
service connection for left knee disability.  In August 1982 
the Veteran filed a notice of disagreement and later in 
August 1982 the Houston RO issued a statement of the case 
upholding the July 1982 denial.  

A February 1996 notice of transfer of records shows that the 
Veteran's claims file was being transferred to Los Angeles as 
he had moved to the Los Angeles area.  

In an October 1996 letter to the President of the United 
States received by VA on December 10, 1996, the Veteran 
indicated that he had suffered a left knee injury in service.  
His injury was not acknowledged, however, and he was refused 
proper treatment.  Over the years his left knee problem had 
gotten worse, progressing to arthritis and his right knee was 
giving out on him due to carrying most of his body weight for 
so many years.  He walked like an 80 year old man and was 
just 37 years old.  The Veteran also indicated that when he 
left National Guard service he was given a general discharge 
instead of a medical discharge so his left knee would not be 
service connected.  Since service he had been trying to get 
help first from the D.A.V. and then from the VA hospital in 
Houston Texas.  He could not get any treatment, however, and 
could not get any service connected benefits.  

A January 1997 letter from the Los Angeles RO noted that the 
RO was responding to the Veteran's recent October 1996 letter 
to the President.  The RO noted that the record showed that 
the Veteran had filed a claim for service connection for left 
knee disability in June 1982, which had been denied by the 
July 1982 rating decision.  After the Veteran submitted the 
August 1982 notice of disagreement and the RO issued the 
August 1982 statement of the case, the Veteran did not file a 
substantive appeal to the Board (i.e. VA Form 9) within one 
year of the July 1982 rating decision.  The RO informed the 
Veteran that he could reopen his claim at any time by 
submitting new and material evidence.  It also noted that 
since no claim had been received from the Veteran for an 
extended period of time his claims file had been retired to 
the Records Processing Center in St. Louis.

In a communication received on January 15, 1997, the 
Veteran's representative indicated that he wished to reopen 
his claim for service connection for left knee disability.      

A July 1997 rating decision again denied service connection 
for left knee disability.  

In September 1997 the RO received a Notice of Disagreement 
pertaining to the July 1997 rating decision.  

A May 1998 rating decision denied service connection for 
right knee disability as secondary to left knee disability.  

Later in May 1998 the RO issued a statement of the case in 
regard to the Veteran's reopened claim for service connection 
for left knee disability.  In June 1998 the Veteran filed a 
Form 9.

In August 1998 the Veteran filed a Notice of Disagreement 
with the May 1998 rating decision denying service connection 
for right knee disability.  In February 1999 the RO issued a 
statement of the case and in March 1999 the Veteran filed a 
Form 9.  

In a July 1999 decision the Board in pertinent part denied 
service connection for left and right knee disability.  The 
Veteran subsequently appealed this decision.

In a September 2000 order, the United Stated Court of Appeals 
for Veterans Claims (Court) granted a motion for Joint Remand 
submitted by the parties.  The motion called for Remand of 
the Veteran's claim for service connection for left knee 
disability.  It also indicated that the Veteran was 
withdrawing his claim for service connection for right knee 
disability.  Thus, the order vacated the July 1999 Board 
decision as it pertained to service connection for left knee 
disability and remanded the claim back to the Board.  

In April 2001 the Board remanded the Veteran's claim for 
service connection for left knee disability to the RO for 
further development.  

On August 6, 2002, private orthopedic examination the 
diagnoses were chondromalacia of the medial and lateral joint 
space of the left knee and degenerative meniscus, right knee.  
The Veteran complained of pain in the left knee associated 
with buckling and locking and pain and buckling of the right 
knee.  Physical examination showed that the Veteran was 
walking with a slight antalgic limp on the left side.  
Examination of the right knee revealed medial and lateral 
joint line tenderness.  MRI study of the right knee revealed 
marked degenerative signal within the posterior horn of the 
medial meniscus.  No frank tear was identified.  The examiner 
commented that the Veteran sustained an aggravating injury to 
the left knee during service and that the subsequent 
development of symptoms in the right knee was due to the 
pressure he had to exert on his right knee due to the injury 
to the left knee.   

The January 2003 rating decision (sent to the Veteran in July 
2003) granted service connection for left knee disability and 
assigned a rating of 10 percent effective January 15, 1997.  
The decision also awarded service connection for right knee 
disability and assigned a 10 percent evaluation effective 
August 6, 2002.  

III.  Law and Regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

There are two statutory exceptions to the finality of an 
unappealed RO decision, (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  
Contrary to a finding of CUE, if a claim is allowed after it 
is reopened on the basis of new and material evidence the 
effective date may not antedate the date of receipt of the 
reopened claim.  38 C.F.R. § 3.400(r).

38 C.F.R. § 3.151(a) provides that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA (38 U.S.C.A. § 5101(a)).  "Claim" is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under laws administered by the VA from a 
claimant may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200 (2003).  As a general rule, a substantive appeal must 
be filed within sixty days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later, to perfect an 
appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 
7105(a), (b)(1); 38 C.F.R. § 20.302.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Earlier effective date for service connection for left knee 
disability

As noted above, the effective date of an evaluation and award 
of compensation based on a claim to reopen after a final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.
 The Veteran first applied for service connection for left 
knee disability in June 1982.  That claim was then denied by 
the July 1982 rating decision.  The Veteran initially 
appealed this decision by filing a Notice of Disagreement and 
then the RO issued a statement of the case in August 1982.  
The Veteran then did not file a substantive appeal and 
consequently after one year from July 1982 (when notice of 
the decision was mailed to the Veteran), the July 1982 rating 
decision became final.      38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  Between July 1982 and December 1996, there is no 
communication of record, which can be construed as a claim to 
reopen and the Veteran has not alleged that a claim to reopen 
was received during this time frame.  

On December 10, 1996, VA did receive a copy of the Veteran's 
October 1996 letter to the President of the United States.  
In that letter the Veteran essentially expressed a belief 
that he was entitled to service connection for left knee 
disability.  Thus, the letter constitutes an informal claim 
to reopen for service connection for this disability.  
Accordingly, an earlier effective date of December 10, 1996, 
may be assigned for the award of service connection for left 
knee disability based on the date of receipt of the claim to 
reopen.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  There is no 
basis for assigning an effective date prior to December 10, 
1996, because there are no earlier communications of record 
after the final disallowance of the Veteran's claim by the 
July 1982 rating decision (and subsequent August 1982 
statement of the case), which can be construed as a claim to 
reopen.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(p), 3.400;  Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).   

Earlier effective date for service connection for right knee 
disability

The Veteran's claim for service connection for right knee 
disability was subject to final denial after the Veteran 
withdrew the claim in conjunction with the August 2000 motion 
for Joint Remand approved by the Court in September 2000.  In 
that September 2000 order the Court dismissed the claim of 
service connection for right knee disability and thus the 
denial of the claim became final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.302.  Then, on August 6, 2002, the Veteran 
received a private orthopedic examination where the examiner 
found that he sustained an aggravating injury to the left 
knee during service and that the subsequent development of 
symptoms in the right knee were due to the pressure he had to 
exert on his right knee due to the injury to the left knee.  
This finding was essentially construed as a claim to reopen 
the Veteran's claim of service connection for right knee 
disability.  It also provided the basis for the granting of 
service connection in the September 2004 rating decision.  
Consequently, August 6, 2002, marked the date of the claim to 
reopen the claim of service connection for right knee 
disability.  Accordingly, as there were no earlier 
communications of record between September 2000 and August 6, 
2002, which could be construed as a claim to reopen the claim 
for service connection for right knee disability, there is no 
basis for assigning an effective date prior to August 6, 2002 
for the award of service connection for right knee 
disability.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.    




ORDER

Entitlement to an effective date of December 10, 1996, but no 
earlier, for the award of service connection for left knee 
disability is granted.

Entitlement to an effective date prior to August 6, 2002, for 
the award of service connection for right knee disability is 
denied.


REMAND

In February 1996 the Social Security Administration (SSA) 
sent the RO a letter indicating that the Veteran had applied 
for Social Security benefits and requesting that the RO 
provide any available medical evidence pertaining to the 
Veteran's left leg injury and his arthritis of the left leg.  
Also, at an April 1998 Decision Review Officer hearing at the 
RO the Veteran indicated that he had applied for Social 
Security benefits and been denied.  Given that the Veteran 
did apply for Social Security benefits, there may be 
outstanding records associated with that application, which 
are pertinent to his claims.  Consequently, as it does not 
appear that the RO attempted to obtain these records, on 
Remand such an attempt must be made.  Also, as the last 
comprehensive medical examination the Veteran had in 
conjunction with his claims for increase for left and right 
knee disability was in February 2006, he should be afforded a 
new medical examination for these disabilities.  In addition, 
the record should be updated with any more current treatment 
records for the Veteran's claimed disabilities, which are not 
already of record.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for left knee, 
right knee and hip disability since 
December 2006 and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified. 

2.  The RO should obtain from the Social 
Security Administration copies of any 
records considered in any determination 
made to deny or grant the Veteran Social 
Security disability benefits.

3.  The RO should arrange for a VA 
examination by an appropriate medical 
professional to determine the current 
severity of the Veteran's left and right 
knee disabilities.  The Veteran's claims 
folder should be made available for review 
by the examiner in conjunction with the 
examination.  Any indicated tests (to 
specifically include range of motion 
studies) should be performed.  The examiner 
should specifically note whether the 
Veteran has any instability and/or 
subluxation of either knee and the extent 
of such instability and/or subluxation.  
The examiner should also note whether the 
Veteran has any functional loss due to 
pain, weakness, fatigue and/or 
incoordination and the extent of such 
functional loss.   

4.  If the above development suggests any 
additional development (to include any 
medical or vocational assessment related to 
the Veteran's claim for TDIU), such 
development should be completed.  

5.  The RO should then readjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


